THE THIRTEENTH COURT OF APPEALS

                                    13-14-00523-CV


                                    David Robertson
                                           v.
                                   Oksana Robertson


                                   On Appeal from the
                     148th District Court of Nueces County, Texas
                          Trial Cause No. 2013-FAM-2820-E


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed in part and

reversed and remanded in part.       The Court orders the judgment of the trial court

AFFIRMED IN PART and REVERSED AND REMANDED IN PART.                         Costs of the

appeal are adjudged fifty percent against appellant and fifty percent against appellee.

      We further order this decision certified below for observance.

December 3, 2015